Dissenting Opinion by
Judge Blatt :
I must respectfully dissent. As I read Concord Township Appeal, 439 Pa. 466, 268 A.2d 765 (1970) and National Land Investment Company v. Easttown Township Board of Adjustment, 419 Pa. 504, 215 A.2d 597 (1965), zoning for minimum residential lot sizes of two, three, and four acres is strongly suspected as an improper exercise of police power. Justice Roberts makes the point succinctly for the majority in Concord:
"As we pointed out in National Land, there are obvious advantages to the residents of a community in having houses built on four — or three — acre lots. However, minimum lot sizes of the magnitude required by this ordinance are a great deal larger than what should be considered as a necessary size for the building of a house, and are therefore not the proper subjects of public regulation. As a matter of fact, a house can fit quite comfortably on a one-acre lot without being the least bit cramped. Absent some extraordinary justification, a zoning ordinance with minimum lot sizes such as those in this case is completely unreasonable.” 439 Pa. at 471, 268 A.2d at 766-767. (Emphasis in original.) (Footnote omitted.)
*260It seems clear to me and Mr. Justice Pomeroy pointed out in his dissenting opinion in Concord that the majority opinion there requires, upon challenge to the zoning ordinance, that when a landowner has demonstrated that his property is subject to minimum lot restriction of such suspect size, the burden then shifts to the municipality to present constitutionally legitimate justification for the zoning ordinance if that ordinance is to withstand attack.
In the case at hand Daniel F. DeCaro clearly has been subjected to three-acre minimum lot size zoning, and yet the majority opinion does not require that Washington Township, where the property is located, advance any justification whatever as to why the minimum lot zoning is a proper exercise of the Township’s police powers. The result reached by the majority appears to me, therefore, to be inconsistent with Concord and I must dissent.